Title: To Thomas Jefferson from S. O. Randolph, 22 May 1807
From: Randolph, S. O.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Kentucky Danville May 22: 1807
                        
                        I have for Some time intended to write to you on a business in which the whole Nation is interested: a
                            Subject of all others you may not be a competent Judg of Your being so imediately connected; which is your declining to
                            hold a pole for the Presidency: draws the above observation from me;
                            and is the cause of this friendly Letter.
                        Your reasons for changing that Office on general principles are good & congenial to Republican principles;
                            but not at this critical Moment. No doubt you have to struggle with many difficulties the people know nothing of, which
                            lead you to reflect on the more permanent enjoyments of a retired life which Shields a Minde extencivly improved from the continued Scenes of Vileness that exalted Station on which you Stand: although some reflections may be painful
                            there are others must be soothing to a noble Soul, although you know
                            you cannot prevent men from
                            Vice you may act as Shield to ward off their [excessive acts]  Shafts which could they have had their desired affects, the Nation must now be Strugling with
                            complicated Miseries which cannot now be brought to bare.— You must
                            now iundued being a Spectator with your fellow citizens without power to prevent
                            evils which is now Sup[erc]eded—The policy of men who have no other means than
                            to [carry]
                            particular points
                            which is to assist in the
                                ennabling a few to the
                            distress & ruin of a great majority is so covered in disemulation, that it cannot be discovered till the next
                            in Spring, the evil produced, and the power out of our hands & of course in theirs, which is all they want to compleat the
                            destruction of the last Solitarey Republic: that may with propper management rise to invinceble Greatness, and Shine with that refulgence that no implacable enemy, whither
                            Citizen, Monarch, or Nation can behold without trembling: while they with Solemnity bow to see its virtuous Men which is proven by their Equitable & wholesome Measures—Indulge planeness: Had Adams or Marshal as Adams politically intended in the first instant or Burr been fciated into the Presidental Chair in the kind wherewould have been our limited Liberties. Those kind of men whose policy is only for the present
                            moment: keep them out of Office, they must die like others and all their ruinous policy with them—Mr Madison may fill
                            that Office with propriety, but are we shure he is in our power by an Election; that is so doubtfull I fear the
                            experiment, while we feel full conviction in our mindes your Excellency being
                            a candidate will retain all their Studus policy within their misguided heads and
                                must ere long retire to the dust with them—With how much more gratitude to our common Father will you reflect on your
                            Situation when an Instrument in his hands conveying to your fellow Citizens the continued blessings he has to bestow, Such as peace  & ity at home, rather than being
                            [involved] with a Suffering
                            [exac]titude rushed into ruin
                            without [remedy]— That of Governing is a rare 
                            quality & is rested upon but a Small porportion of the human Family.
                        Let us take a retrospective View of its progress from Noah; In Egypt was established the first Goverment  most likely by our great grand Children, their Goverment [sloughed] &
                            decayed as it was propperly or impropperly managed  by its rulers— That favored  Nation the Jews their peace &
                            happiness increased & decreased as they were lead by Virtuous and Vicious leaders till they were so far left to
                            themselves as to form two distinct Goverments which was the first cause of their ruin; and Should be a beacon to shew us
                            that Sunken Rocks lies thare; on which if our little political Bark Strikes She must inevitable founder.
                        The Romans rose through hosts of opposing Enemies they continuing invincible while their public measures were
                            conducted by friends to the people, but when Senister policy took possession of their misguided Rulers, boils, contentions
                            & disorders arose and, at different times, Ruin Seamed almost ready to Shut her voracious Jaws upon them, till they
                            called in Cincinatus from his beloved retirement, occupying his little Farm with his own hands, who was three times called
                            from his beloved retreat, the last he was eighty years of age: They continued in those visicitudes for near 1200 years
                                releaved & distressed as they was conducted by their valuable or invaluable Rulers till they fell
                            by their own weight agreable to least ancient & modern politicians. I feel the
                            force of their observations when I am permitted to apply it to vicious men & their measures rather than to extensive conquests & territory.
                        The Subject would [ofer] a field applying to our varigated internal Surcumstances too extensive for the bounds of a letter & foreign from my present object, although I have a long time anticipated the
                            numerous advantage laying dormant & unnoticed so.
                        Enquire of yourself whether you had rather enjoy the liberties you with others have had so distinguished a
                            hand in gaining through you expect to meet with tempests on your passage than
                                commit the helm
                            into the hands of an unskilful Mariner who is unequal to so arduous a task: how chearfully would you Set your face against
                            what you might expect to meet with rather than See yours and the labours of many of your fellow citizens ruined at a Stroke— The disorders of Europe before another four Years expire must change
                            their policy or rather the fate of that numerous people devoted to union whose Rulers Seams willing to drag us, although
                            as so great a distant from them in all Respects; into the Similar distresses they have been Strugling for a long time— The
                            right of navigation is now & will be a bone of contention with the European powers which now is and always was &
                            always will be decided in favour of the most powerfull Navy for instance the presant Situation of the English and French
                            Navies—The ports of both Nations now under blocade; which must infest the seas with nothing short of piracy on us till
                            our Navy become Sufficient to surpress that practical principle we must expect to meet with at Sea not only from one
                            contending power but all—Can we erect an Navy in half a centery equal to such an object I should think not—But to
                            illustrate this point let us admit we have a Navy equal to that of the English which we must have at least if we are to
                            contend for the right of the Seas—Can we man it—from whence are our mariners to come—Can we Suppoart the expence
                                whare are our friends which will inable us to expend $80,000,000
                            annually with our other inavoidable Expences.
                        This plain though invincible Statement must deside against our Navel prosuits for the presant when we are
                            convinced that our extensive Contenant with its various Climates will produce all the more Substantial necessaries &
                            conveneances & some of the luxuries of life. For our presant prosuits we are exposing our most enterpising citizens &
                            our most active & extensive properties to the insults & raviges of those pracitical Nations on whome we cannot retaliate. The properties we have Spent and lost at Sea Since the peace together with our Diplomatic expences on that subject had been
                            employed in Supplying ourselves at home what situation would our manufactures now be in—
                        These observations leads me to reflect on our internal Strength which is all the real dependance we have
                            against foreign or domestic Enemies in order to keep both at a propper distance we Should have not less than 100,000 of
                            our Malicia disaplined & so organized as to be ready in a few hours warning to move to any point whare invation
                            threatens not to provoke but to provent a war
                        The Spaniards has for Some time appeared restless & no doubt is too much in the power of the French; &
                            Should the French have a Leisure moment will make the Spaniards a moving instrument against us for which we ought to be
                            cautiously prepared—This subject is likewise too copious to be attended to in all its avenues—but to come to the point I
                            would not make war upon them but should they upon us & bing us to defencive measures their own Countery should be the
                            Theater on which those Acts should be performed; Should they make war upon us although we have more territory than we have
                            fully peopled I would take or Strive to take Means from them which might be
                            done with a certain kind of man who is well accustomed to fatigue & Suffering
                            for the greatest dificulty would be to get to them: marching a sufficient number of Men into their countery would be
                            carrying the point.
                        I intended to have made a few observasions on the advantages of trade with our peasable Indians Neighbours—whose post might be [feard] with incouragement to a few Inhabitants about those posts—The manner of peopling the interior
                            parts of our countery from where the Indian claimes are already extinguished But have exceded my bounds, and I fear well
                            your patience. Should you incline to answer it will be greatfully received Should you not: it is nevertheless the duty of
                            Citizens in every part of the Goverment to confer with their Chief Magistrate which is one amonge the many wais & means
                            by which he can come to the knowledge of the public Mind. when I sat down to address you on this Subject I inteded to withheld my real name fealing no disposition to
                            enter the list of litigation on political Subjects but haveing confidence in your Excellency. I subscribe meself yours
                                due Respect
                        
                            
                                
                                S. O. Randolph
                            
                        
                    